MORRISON, Judge.
The offense is the sale of whiskey in a dry area, with prior offenses alleged to enhance the punishment; the punishment, a fine of $750.00.
Inspector Ray, of the Texas Liquor Control Board, testified that he went to appellant’s residence on the day in question and purchased one pint of whiskey from him. The witness stated that he later made several unsuccessful attempts to buy ardent spirits from the accused.
Appellant, testifying in his own behalf, admitted that Inspector Ray had been to his home several times, but denied that he had made the sale in question.
The jury resolved this issue of fact against the accused, and we find the evidence sufficient to support the verdict.
Appellant claims the trial court committed reversible error in overruling his objection to the charge. This being a misdemeanor case, it was incumbent upon the appellant, in addition to objecting to the charge and reserving an exception, to also submit a substantially correct specially requested charge. This he did not do and hence reversible error is not shown. Boedecker v. State, 153 Tex. Cr. R. 126, 218 S.W. 2d 198.
Finding no reversible error, the judgment of the trial court is affirmed.